Citation Nr: 1104151	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  06-14 267A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for memory loss, to include 
as a qualifying chronic disability under 38 C.F.R. § 3.317.

2.  Entitlement to service connection for headaches, to include 
as a qualifying chronic disability under 38 C.F.R. § 3.317.

3.  Entitlement to service connection for dizziness, to include 
as a qualifying chronic disability under 38 C.F.R. § 3.317.

4.  Entitlement to service connection for left side numbness, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.

5.  Entitlement to service connection for nausea, to include as a 
qualifying chronic disability under 38 C.F.R. § 3.317.

6.  Entitlement to service connection for neck pain, to include 
as a qualifying chronic disability under 38 C.F.R. § 3.317.

7.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to November 
1993.

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).  
This case was remanded by the Board in February 2009 for 
additional development.

The issue of entitlement to a total disability rating for 
compensation purposes based on individual unemployability (TDIU) 
is addressed in the Remand portion of the decision below and is 
remanded to the RO via the Appeals Management Center, in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia theater of 
operations from October 1990 to April 1991.

2.  The preponderance of the evidence of record demonstrates that 
the Veteran has a medically unexplained chronic multi-symptom 
neurological illness.

3.  The preponderance of the medical evidence of record shows 
that at least some of the manifestations of the Veteran's 
medically unexplained chronic multi-symptom neurological illness 
would warrant a 10 percent evaluation or higher.


CONCLUSION OF LAW

A medically unexplained chronic multi-symptom neurological 
illness is presumed to be related to military service.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010).  VA has issued 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2010).  Without deciding whether the notice and 
development requirements of the VCAA have been satisfied in the 
present case, this law does not preclude the Board from 
adjudicating the issues involving the Veteran's claims for 
service connection for memory loss, headaches, dizziness, left 
side numbness, nausea, and neck pain as the Board is taking 
action favorable to the Veteran by granting service connection 
for a medically unexplained chronic multi-symptom neurological 
illness which encompasses all of these disorders.  As such, this 
decision poses no risk of prejudice to the Veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and the evaluation 
of its credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

VA is authorized to compensate any Persian Gulf Veteran with a 
chronic disability resulting from an undiagnosed illness, or 
combination of undiagnosed illnesses, which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a presumptive period following service in 
the Southwest Asia theater of operations during the Persian Gulf 
War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

The law currently defines a qualifying chronic disability as that 
which results from an undiagnosed illness, a medically 
unexplained chronic multi-symptom illness that is defined by a 
cluster of signs or symptoms (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome), or any diagnosed 
illness that VA determines in regulations warrants a presumption 
of service connection.  Id.  This statute also provides that 
signs or symptoms that may be manifestations of an undiagnosed 
illness or a chronic multi-symptom illness include: (1) fatigue; 
(2) unexplained rashes or other dermatological signs or symptoms; 
(3) headache; (4) muscle pain; (5) joint pain; (6) neurological 
signs and symptoms; (7) neuropsychological signs or symptoms; (8) 
signs or symptoms involving the upper or lower respiratory 
system; (9) sleep disturbances; (10) gastrointestinal signs or 
symptoms; (11) cardiovascular signs or symptoms; and (12) 
abnormal weight loss.  Id. 

VA regulations provide that for a disability to be presumed to 
have been incurred in service, the disability must have become 
manifest either during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than December 
31, 2011; and by history, physical examination, and laboratory 
tests cannot be attributed to any known clinical diagnosis.  38 
C.F.R. § 3.317.

The Veteran served in the Southwest Asia theater of operations 
from October 1990 to April 1991.

The Veteran's service treatment records include multiple reports 
of headaches, nausea, and dizziness.  However, with the exception 
of a single record, all of these symptoms were related to 
diagnoses of acute viral syndromes or infections.  The remaining 
record is a December 1991 service treatment report in which the 
Veteran complained of dizziness and headaches over the previous 
six months, with episodes of decreased attention.  After physical 
examination, the assessment was "benign positional vertigo."

After separation from military service, in an August 2004 private 
medical report, the Veteran complained of constant 
light-headedness and imbalance since July 29, 2004.  He reported 
multiple symptoms, including vertigo with movement, numbness of 
the extremities, confusion, headaches, and nausea.

A September 2004 private electroencephalogram (EEG) report stated 
that the Veteran's results were abnormal due to the presence of 
bifrontal Delta range activity.  The impression stated that the 
Veteran had paroxysmal cortical dysfunction that might have been 
epileptogenic in nature.

In a September 2004 private neurological report, the Veteran 
complained of light headedness and decreased sensation in the 
left fingers.  The impression was transient symptoms, rule out 
cervical spondylosis, rule out intracranial vascular 

In a second September 2004 private medical report, the Veteran 
complained of dizziness symptoms and vertigo.  The assessment was 
vertigo and numbness of the left side extremities.

In an October 2004 private neurology report, the Veteran 
complained of dizziness, nausea, neck discomfort, left side 
numbness, and memory impairment.  He reported that the symptoms 
occurred together and began suddenly approximately two and a half 
months before.  After physical examination, the private physician 
stated that the Veteran's dizziness was believed to be 
cervicogenic, that he most likely had an episode of viral 
labyrinthitis which was now resolving, and that he had an 
acephalic migraine.

In a November 2004 private neurology report, the Veteran 
complained of headaches, dizziness, and neck discomfort.  On 
physical examination, the Veteran had pain and reduced range of 
motion in the neck.  The impression was "[c]omplex issues of 
dizziness, neck pain, and headaches, dominant issues of migraine, 
a cervicogenic headache, and cervicogenic dizziness."

A November 2004 private medical report stated that the Veteran 
was treated for a cervical strain.

In a January 2005 VA Gulf War evaluation report, the Veteran 
complained of a history of losing time, headaches, dizziness, 
nausea, neck pain, and left side numbness.  After physical 
examination, the impressions were symptoms consistent with petit 
mal seizures; symptoms of peripheral neuropathy, left hand; 
muscle spasm, cervical spine; and questionable cervical spine 
stenosis versus neurological disease.  The plan stated that the 
Veteran needed to file a claim for an undiagnosed illness related 
to Persian Gulf service.  The examiner stated that if no disease 
was found and the symptoms persisted, "then it is just as likely 
as not that he has undiagnosable illness (consistent with [VA] 
directives)."

In a February 2005 private neurology report, the Veteran 
complained of dizziness and pain in the upper spinal area.  On 
physical examination, the Veteran got out of the chair with 
difficulty and he had a slight decreased range of motion in the 
neck with complaints of tenderness from C1 through C4.  The 
private physician stated that "[t]he reason for his pain and 
dizziness is unclear."

A February 2005 VA outpatient medical report gave assessments of 
central origin vertigo, cervicocranial syndrome, spasmodic 
torticollis, variant of migraine, brachial plexus lesions, and 
cervicalgia.  The examiner stated that a neurological 
consultation would be obtained for the Veteran's "possible Gulf 
War syndrome."

An April 2005 VA outpatient medical report stated that the 
Veteran reported being well until August 2004, when he began to 
experience dizziness, left side numbness, headaches, slurred 
speech, memory loss, and pain in the back of the head and neck.  
No physical examination was conducted.  The assessment was 
neurologic illness of undetermined etiology, rule out remote 
viral encephalopathy, rule out Gulf War illness, rule out 
neurologic condition, rule out toxic exposure.

In a May 2005 VA outpatient medical report, the Veteran 
complained of dizziness, neck pain, headaches, memory loss, loss 
of concentration, nausea, and blurring of his vision.  On 
physical examination, the Veteran had an unsteady gate and 
testing had to be halted because the Veteran became nauseated.  
The Veteran complained of severe neck pain and had a restricted 
range of motion.  The relevant assessments were undiagnosed 
neurologic disorder and pain.

In an August 2005 VA neurology report, the Veteran complained of 
headaches, neck pain, ataxia, and memory loss for the previous 
year.  The Veteran also reported a history of dizziness.  On 
physical, mental, and neurological testing, abnormalities of 
memory and dizziness were noted.  The impression was "multiple 
complex issues of headaches, neck pain, dizziness, weakness and 
memory loss. . . . Dizziness is positional, and more towards 
peripheral cause, vestibular vertigo.  Neck pain is muscular, 
primary due to constant muscle tension.  Need further tests for 
the memory loss."

In a second August 2005 VA neurology report, the Veteran 
complained of headaches, dizziness, decreasing memory, and neck 
pain.  On physical examination, the Veteran had some limitation 
of neck motion and swayed on standing.  The assessment was 
multiple somatic complaints, including headaches that were likely 
cervicogenic, subjective memory decline, and dizziness.

An October 2005 VA general medical examination report stated that 
the Veteran was being evaluated for dizziness, headaches, neck 
pain, nausea, and left side numbness.  The report stated that the 
symptoms were all related to the pain that the Veteran had in his 
neck, and that neck pain precipitated the headaches, which in 
turn were associated with nausea and left side numbness.  After a 
review of the Veteran's history and a physical examination, the 
assessment was cervicogenic dizziness, migraine cephalgia with 
associated numbness and nausea, and cervical spine right 
paracentral disc bulge at C5-C6 resulting in minor spinal 
stenosis and mild-to-moderate right neural foraminal stenosis per 
magnetic resonance imaging (MRI).  The examiner opined that the 
Veteran's neck pain, dizziness, and headaches were "attributable 
to his musculoskeletal and disc problems with the cervical spine 
as identified on MRI."

An October 2005 VA mental health examination report stated that, 
after mental status examination, the diagnosis was depression.  
The examiner stated that "[p]sychological factors d[id] not seem 
to be associated in initiating his medical problems or 
exacerbating his medical symptoms."

In a March 2006 private medical report, the Veteran complained of 
chronic dizziness and neck pain, with vomiting and generalized 
shakiness.  After neurological and EEG examination, the 
impression stated that the Veteran needed to be evaluated for the 
possibility of an underlying epileptic disorder.

An April 2006 private medical report stated that a 48 hour 
ambulatory EEG test had revealed no definite evidence of abnormal 
focal slowing or epileptiform activity.  The Veteran did report 
episodes of headache, lightheadedness, confusion, restlessness, 
and irritability.  On neurological examination, there was 
tenderness in the cervical spine region and the Veteran's gait 
was cautious.  The private physician stated that "I do not have 
a clear neurological explanation for the [Veteran's] symptoms."

A March 2009 VA gastrointestinal examination report stated that 
the Veteran was seen to assess his nausea.  After a review of the 
Veteran's history and a physical examination, the examiner stated 
that the "[n]ausea is not primarily due to gastrointestinal 
origin or is not secondary to any gastroenterological conditions 
and is secondary to his syndrome that he is having which is neck 
pain, headache, dizziness."

A March 2009 VA cervical spine examination report included a 
review of the Veteran's history.  The examiner stated that the 
Veteran "has been evaluated by several specialists both at Ohio 
State University as well as the Cleveland Clinic in Neurology 
which have failed to provide a diagnosis for his generalized 
medical condition."  After physical and radiographic 
examinations, the diagnosis was undiagnosed neurologic condition.  
The physician stated that

I am unable to explain this [V]eteran's 
complex symptoms from an orthopedic 
standpoint.  He does not have any signs of 
excessive degenerative disease, stenosis, 
or radiculopathy pointing to any focal 
lesion.  It is my opinion that this is more 
likely a global type syndrome without any 
structural explanation with regards to his 
spine.

An April 2009 VA psychiatric examination report reviewed the 
Veteran's history and included a mental status examination.  The 
diagnosis was moderate depression.  The psychologist stated that 

[t]he [V]eteran's depression is secondary 
to his medical problems and there appears 
to be no psychological factors associated 
in initiating these medical problems or 
exacerbating these medical problems. . . . 
[The psychologist] is unable to speculate 
as to the precipitating medical illness and 
would direct the reader to the neurological 
testing.

A May 2009 VA neuropsychological examination report stated that, 
on diagnostic testing, there was objective evidence of mildly 
impaired delayed verbal memory.  After further diagnostic 
testing, the diagnosis was mild cognitive impairment.

A June 2010 VA medical opinion stated that the Veteran's claims 
file had been reviewed in detail.  The physician agreed with the 
physician who wrote the March 2009 VA gastrointestinal 
examination report and stated that the Veteran's gastrointestinal 
symptoms were less likely than not due to an organic 
gastrointestinal problem.  The physician stated that "[s]ince 
this is not a [gastrointestinal] problem, the issue [of whether] 
it is service connected cannot be resolved without mere 
speculation."

A June 2010 VA medical opinion stated that the Veteran's claims 
file had been reviewed in detail.  The physician agreed with the 
physician who wrote the March 2009 VA cervical spine examination 
report and stated that the Veteran

seems to complain of neck pain without a 
discernible radiographic abnormality to 
explain his subjective complaints.  His 
imaging studies and clinical examination 
failed to show any signs of significant 
degenerative disease, stenosis, or 
radiculopathy pointing to any cervical 
spine focal lesion.

I cannot, without resort to mere 
speculation, associate the [V]eteran's 
symptoms with any one or more specific 
diagnoses.  I am also unable, without 
resort to mere speculation, [to] provide an 
opinion as to whether any of the 
[V]eteran's symptoms are related to 
military service.

In a July 2010 addendum, the physician who wrote the May 2009 VA 
neuropsychological examination report stated that, after further 
review of the Veteran's claims file,

I am unable to conclude that the 
[Veteran's] memory and other cognitive 
difficulties most recently documented are a 
direct result of or occurred during his 
military service more than a decade prior 
to the exam[ination]. . . .

Though he may well have been exposed to 
toxic chemicals in the Gulf theater, he 
also worked with toxic chemicals 
(unprotected) in the private sector for 
years thereafter.  I would have to res[ort] 
to unsupported speculation in order to make 
such a connection.

Moreover, there is no imaging evidence of 
any kind to support structural changes 
consistent with atrophy or any specific 
neurological degenerative brain disease or 
lesion.  His imaging was reported to have 
been unremarkable.  The neurologist who 
reviewed his most recent scans indicated 
that he did not see [an] indication of a 
brain lesion.

In a July 2010 addendum, the psychiatrist who wrote the April 
2009 VA psychiatric examination report stated that the Veteran's 
claims medical records had been reviewed.  The psychiatrist 
reiterated the findings made in the April 2009 VA psychiatric 
examination report which stated that the Veteran's psychiatric 
disorder did not cause or aggravate his medical problems, and was 
instead caused by them.  The psychiatrist further stated that

[r]ecent information does not clearly 
indicate a medical cause for his symptoms 
of dizziness, memory loss, headaches, left 
side numbness, nausea, and neck pain. . . .

At this time it would be mere speculation 
whether any of the [V]eteran's symptoms are 
related to his service.  Recent notes 
suggest that the [V]eteran be examined for 
Gulf War Syndrome.

The preponderance of the evidence of record demonstrates that the 
Veteran has a medically unexplained chronic multi-symptom 
neurological illness.  The main symptoms of which the Veteran 
complains began in 2004, prior to which time he reported being 
generally healthy.  Since 2004, the medical evidence of record 
shows consistent complaints of numerous physical complaints, 
including memory loss, headaches, dizziness, left side numbness, 
nausea, and neck pain.  The medical evidence of record includes 
objective evidence of several of these symptoms, including memory 
loss, dizziness, nausea, and neck pain, and the Veteran's lay 
testimony is competent and credible to demonstrate the existence 
of headaches and left side numbness.  See Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007) (noting that lay testimony is competent 
to establish observable symptomatology but not competent to 
establish medical etiology or render medical opinions); 
Washington v. Nicholson, 21 Vet.App. 191, 195 (2007) (holding 
that, "[a]s a layperson, an appellant is competent to provide 
information regarding visible, or otherwise observable, symptoms 
of disability").  In addition, the psychiatric evidence of 
record unanimously states that the Veteran's symptoms are not 
caused or aggravated by a psychiatric disorder.  These findings 
are consistent with the general picture painted by the medical 
evidence of record, namely that the Veteran's reported symptoms 
are real and present, even when no objective evidence of 
individual symptoms is found on individual examinations.

Furthermore, the preponderance of the medical evidence of record 
does not demonstrate that any of the Veteran's symptoms have been 
attributed to a known diagnosis.  Shortly after the Veteran's 
symptoms began, multiple medical reports gave differing diagnoses 
for the Veteran's various symptoms.  These diagnoses were 
generally non-definitive in nature, often simply characterizing 
the symptoms themselves and with a regular reliance on ruling out 
specific disorders.  While some medical reports gave specific 
diagnoses, these reports are greatly outnumbered by those that 
did not or could not do so, including reports dated in January 
2005, February 2005, April 2005, May 2005, April 2006, and March 
2009.  The most common impression given in the medical evidence 
is that the Veteran has an undiagnosed or undiagnosable 
neurological disorder which is the root cause of all of his 
reported symptoms, including all of the disorders for which 
service connection is currently claimed.  In addition, these 
symptoms correlate well to the signs or symptoms listed in VA 
regulations which may be manifestations of an undiagnosed illness 
or a chronic multi-symptom illness, including headache, muscle 
pain, neurological signs and symptoms, neuropsychological signs 
or symptoms, and gastrointestinal signs or symptoms.  38 C.F.R. 
§ 3.317(b).  Accordingly, the Board finds that the preponderance 
of the evidence of record demonstrates that the Veteran has a 
medically unexplained chronic multi-symptom neurological illness.

The preponderance of the medical evidence of record also shows 
that at least some of the manifestations of the Veteran's 
medically unexplained chronic multi-symptom neurological illness 
would warrant a 10 percent evaluation or higher.  See 38 C.F.R. 
§§ 4.87, Diagnostic Code 6204; 4.124a, Diagnostic Code 8100 
(2010).  As discussed above, the Veteran served in the Southwest 
Asia theater of operations during the Persian Gulf War.  
Accordingly, applying the doctrine of reasonable doubt, the Board 
finds that his medically unexplained chronic multi-symptom 
neurological illness is presumed to be related to military 
service.  As such, service connection for a medically unexplained 
chronic multi-symptom neurological illness is warranted.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a medically unexplained chronic multi-
symptom neurological illness, with manifestations including 
memory loss, headaches, dizziness, left side numbness, nausea, 
and neck pain, is granted.


REMAND

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  38 
C.F.R. § 3.340(a)(1) (2010).  A total disability rating for 
compensation purposes may be assigned on the basis of individual 
unemployability: that is, when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-connected 
disabilities.  38 C.F.R. § 4.16(a) (2010).  In such an instance, 
if there is only one service-connected disability, it must be 
rated at 60 percent or more; if there are two or more service-
connected disabilities, at least one disability must be rated at 
40 percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more.  Id.  Individual 
unemployability must be determined without regard to any non-
service connected disabilities or the Veteran's advancing age.  
38 C.F.R. §§ 3.341(a), 4.19 (2010); Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).

The RO has previously denied entitlement to TDIU on the basis 
that the Veteran did not have any service-connected disabilities.  
However, as discussed above, the Board has granted service 
connect for the Veteran's medically unexplained chronic multi-
symptom neurological illness.  As such, the RO must readjudicate 
the issue of entitlement to TDIU, taking into account the new 
ratings assigned for the various manifestations of this disorder 
and the impact these manifestations have on the Veteran's 
employability.  If, in the course of readjudicating this issue, 
the RO determines that the Veteran still does not meet the rating 
criteria under 38 C.F.R. § 4.16(a), but his service-connected 
disabilities prevent him from following a substantially gainful 
occupation, the provisions of 38 C.F.R. § 4.16(b) must be 
followed.  These provisions state that a claim for TDIU may be 
referred to the Compensation and Pension Service when a veteran 
does not meet the percentage standards of 38 C.F.R. § 4.16(a) but 
is otherwise unemployable due to service-connected disabilities.  
38 C.F.R. § 4.16(b) (2010).

Accordingly, the case is remanded for the following actions:

1.	The RO must readjudicate the claim of 
entitlement to TDIU, taking into account 
the grant of service connection for a 
medically unexplained chronic 
multi-symptom neurological illness herein.

2.	If, in the course of readjudicating this 
claim, the RO finds that the Veteran still 
does not meet the rating criteria under 38 
C.F.R. § 4.16(a), but his 
service-connected disabilities prevent him 
from following a substantially gainful 
occupation, the RO must refer the appeal 
to the Chief Benefits Director or the 
Director, Compensation and Pension 
Service, for extraschedular consideration 
on the issue of entitlement to TDIU.  
Thereafter, the RO must implement the 
determinations of the Director, 
Compensation and Pension Service, if so 
warranted.

3.	After the above actions have been 
completed, if the claim on appeal remains 
denied, the Veteran and his representative 
must be provided a supplemental statement 
of the case.  After the Veteran has had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


